TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00852-CV




NESCOR Energy Company, Ltd. and Mark Schreiber, as Receiver
of the Estate of Neil Salsich, III, Deceased, Appellants

v.

James M. Gibson d/b/a JMG Consultants, Appellee




FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
NO. 68,869-E, HONORABLE GUY S. HERMAN, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        The parties request by joint motion that we postpone the deadline for the filing of
appellants’ brief.  They have notified this Court that they have reached a mediated settlement
agreement, but that the agreement is pending approval by the probate court.  They request that the
deadline for appellants’ brief be extended.
                        We grant the joint motion and reset the deadline for filing appellants’ brief to July
24, 2006.  In addition, this appeal is abated until July 24, 2006 or further order of this Court.
 
                                                                                                                                                            
                                                                        G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Filed:   July 5, 2006